



COURT OF APPEAL FOR ONTARIO

CITATION: 2256157 Ontario Ltd. v. Fazl, 2019 ONCA 666

DATE: 20190822

DOCKET: M50400 (C65716)

Paciocco, Harvison Young and Zarnett JJ.A.

BETWEEN

2256157 Ontario Ltd.

Plaintiff (Respondent on Appeal)

and

Hafeez Fazl also known as Fazl Hafeez

Defendant (Appellant on Appeal)

Hafeez Fazl, in person

Dina Peat, for the respondent

Heard and released orally: August 16, 2019

REASONS FOR DECISION

[1]

A party seeking to set aside a decision pursuant
    to Rule 37.14(b) based on the absence of notice of the hearing must, as a
    necessary condition to obtaining that relief, prove that non-attendance was the
    result of accident or mistake. Mr. Fazl has not done so.

[2]

He asserts that he did not attend his March 29,
    2019 appeal hearing because he did not receive notice but a court letter of
    November 13, 2018 setting out the court date was sent to the residence address
    he provided, and on November 28
th
, 2018 the respondents materials
    also setting out the date were successfully delivered by courier to that
    address and he was sent the same materials by email to the address he had
    provided to the court.

[3]

Mr. Fazl has a history of delay.  Justice
    Lederer found in a prior related proceeding that two claims made by Mr. Fazl
    about not receiving documents, were untrue. Mr. Fazl has not demonstrated a
    plausible explanation for why he would not have received the multiple notices
    sent.

[4]

The motion to set aside the decision of this
    court is denied. Costs are payable on this motion to the respondent in the
    amount of $4,471.86 inclusive of all applicable taxes and disbursements.


David M. Paciocco J.A.
Harvison Young J.A.
B. Zarnett J.A.


